DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 1/17/22 is acknowledged.  Accordingly, claims 1-12 will be examined hererin with claims 13- 20 being hereby withdrawn from further consideration.

Drawings
The drawings are objected to because:
In Figure 2, it appears reference character 200 should be 100 (currently there is no reference character 200 present in the specification).
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0068, “Fig. 40” should be “Fig. 42”; and
In paragraph 0069, “Fig. 40” should be “Fig. 42”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor (U.S. Patent 3,341,884).
In regard to claim 1, Pryor discloses a cosmetic container device for storing a cosmetic product comprising an exterior body 20 having a first end 26, a second end 22 and a through passage extending from an opening 25 in the first end  to an opening in the second end of the exterior body, an outer cap 44, removably coupled to the first end of the exterior body, an inner capsule 21 disposed in the exterior body for storing the cosmetic product wherein the inner 
In regard to claim 2, an elongated member 33 is coupled to the outer cap 44 (via element 45) and extends into the cavity within the inner capsule.
In regard to claim 3, an application device 32 is attached to the elongated member 33 wherein the application device is configured to remove at least a portion of the cosmetic product from the inner capsule.
In regard to claim 4, the application device 32 is considered to be removably coupled to the elongated member.
In regard to claim 5, the first end of the inner capsule is removably coupled to the outer cap (via element 26).
In regard to claim 7, the inner capsule is configured to be replaced with another inner capsule storing another cosmetic product.
In regard to claim 8, the inner capsule is removably coupled to the end cap (via socket 15).
In regard to claim 9, the inner capsule is removably coupled to the end cap using one or more fixation devices 15.
In regard to claim 12, the inner capsule further comprises a securing mechanism (defined by threaded opening 25, see column 3, lines 59-62) to secure the inner capsule within the exterior body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Gueret (U.S. Patent 7,565,714).
In regard to claim 6, although the Pryor device does not include a wiper having an opening at least partially installed in the cavity of the inner capsule, attention is directed to the Gueret reference, which discloses another cosmetic applicator wherein a wiper 33 (see Figure 33) having an opening is at least partially installed within a cavity of a capsule containing an applicator and cosmetic in order to enable the device to wipe excess cosmetic from the applicator during the withdrawl thereof.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Pryor device can include such a wiper at least partially installed in the cavity of the inner capsule in order to enable excess cosmetic to be wiped from the applicator during the withdrawl of the applicator from the device.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Visser et al. (U.S. Patent 6,464,418, hereinafter Visser).
In regard to claims 10 and 11, although the Pryor reference does not disclose the use of ferrous material/magnets to couple the inner capsule to the end cap, as claimed, attention is directed to the Visser reference, which discloses another cosmetic device wherein the two containers are connected in a variety of ways, including a magnetic connection (see page 7, lines .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Pschirer et al. and L’Abbate references are cited as being directed to the state of the art as teachings of other cosmetic containers having an exterior body which is open at both ends and an inner capsule in the body wherein the body includes an end cap at the lower open end thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
2/2/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754